DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The amended claims overcome the previous rejections. See the new rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, US 2017/0294575 in view of Kim, US 2015/0340600, and Lofti, US 2011/0049621.
Claim 21: Hu discloses 
a fixed magnetic region (105);
an intermediate layer (110) positioned on or over the fixed magnetic region; 
a free magnetic region (205) positioned on or over the intermediate layer; 
and a metal insertion substance (305) positioned in contact with the free magnetic region, wherein the metal insertion substance includes one or more transition metal elements ([0046]).
Hu does not disclose that the fixed magnetic region is positioned on or over a first electrically conductive region. However, it is ubiquitous that there is a conductive region underneath, so that the device can be used. See e.g. Kim, which discloses electrically conductive region 210/220 with the fixed magnetic region PL. It would have been obvious to have had a conductive layer to carry the currents necessary to operate the device.
Hu does not disclose a seed layer. However, it was well-known in the art to have a seed layer to facilitate deposition. See e.g. Lofti at [0137], which discloses a chromium seed layer. It would have been obvious to have used a seed layer to facilitated growth of the magnetic layer.
Claim 22: The seed layer 230 is in contact with the fixed magnetic region PL and the electrically conductive region 210/220.
Claim 23: Hu discloses that free magnetic region can be iron ([0032]), and thus the entire free magnetic region can be iron rich.
Claim 24: the metal insertion substance includes one or more transition metal elements configured to be non-magnetic in an elemental state at 15˚C- 40°C ([0046]).
Claim 25: the metal insertion substance has a thickness less than or equal to approximately 1 A ([0046]).

Claims 1-3, 6-9, and 26-31 were not found in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 







/PETER BRADFORD/           Primary Examiner, Art Unit 2897